Citation Nr: 1609810	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-18 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for patellofemoral syndrome, left knee.

2.  Entitlement to a compensable initial rating for patellofemoral syndrome, right knee.

3.  Entitlement to a compensable initial rating for shin splint, left lower extremity.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from September 2000 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the Houston RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the Veteran did not report for a scheduled travel Board hearing before the undersigned Veterans Law Judge on December 9, 2015.  However, by correspondence dated December 17, 2015, and date stamped as received by the RO on December 21, 2015, within 15 days of the scheduled hearing, the Veteran requested VA to reschedule his hearing due to unavailability as he was deployed overseas for six months in relation to a job assignment.  According to the Veteran, he was unable to contact the Board due to the circumstances of his assignment and he first learned of his hearing date on December 12, 2015 upon his return.

Hearings will be rescheduled only if requests for a change are received by VA more than two weeks prior to the hearing date and if good cause is shown.  38 C.F.R. 
§ 20.704(c).  If an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  Pursuant to 38 C.F.R. § 20.704(d) the determination as to whether good cause is shown is made by the Board.  

The Board finds that good cause has been shown to reschedule the Veteran's travel Board hearing.  Upon return from his work assignment and discovering that he missed the originally scheduled hearing, the Veteran contacted the Board, in writing, within 15 days of the originally scheduled hearing date, and explained why he failed to appear for the hearing and also why a timely request for a new hearing date could not have been submitted.  Accordingly, this matter is remanded to the RO to schedule the Veteran for the next available travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing before a Veterans Law Judge and notify the Veteran and his representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

